People v Soler (2020 NY Slip Op 01559)





People v Soler


2020 NY Slip Op 01559


Decided on March 5, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 5, 2020

Richter, J.P., Oing, Moulton, González, JJ.


11211 1237/15

[*1] The People of the State of New York, Respondent,
vWilliam Soler, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Megan D. Byrne of counsel), for appellant.
Letitia James, Attorney General, New York (Alyson J. Gill of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered June 23, 2016, convicting defendant, upon his plea of guilty, of criminal sale of a firearm in the first degree, criminal possession of a weapon in the second degree, 17 counts of criminal possession of a weapon in the third degree, and 2 counts of conspiracy in the fourth degree, and sentencing him, as a second felony offender, to an aggregate term of 15 years, unanimously reversed, on the law, the plea vacated, and the matter remanded to Supreme Court for further proceedings.
In this case governed by Executive Law § 70-a(7), the Attorney General has jurisdiction based on the uncontested representation, in an affirmation responding to defendant's omnibus motion, that the Organized Crime Task Force received the necessary approvals from the Governor and the Bronx County District Attorney. Accordingly, defendant is not entitled to dismissal of the indictment (see People v Blase, 112 AD2d 943, 945 [2d Dept 1985], lv denied 66 NY2d 761 [1985]).
However, as the People concede, defendant is entitled to vacatur of his plea on the ground of lack of advice that the sentence would include a five-year term of postrelease supervision (see People v Catu, 4 NY3d 242 [2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 5, 2020
CLERK